IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Ramer,                       :
                  Petitioner         :
                                     :
            v.                       : No. 1066 C.D. 2015
                                     : Submitted: November 13, 2015
Department of Human Services,        :
                 Respondent          :


BEFORE:     HONORABLE DAN PELLEGRINI, President Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
PRESIDENT JUDGE PELLEGRINI                         FILED: December 10, 2015


            William Ramer (Ramer), pro se, petitions for review of an order of the
Department of Human Services’ (Department) Bureau of Hearings and Appeals
(BHA), affirming an Administrative Law Judge’s (ALJ) recommendation to
dismiss Ramer’s appeal of the Northumberland County Children and Youth
Services’ (CYS) denial of his and his wife’s application to become kinship foster
parents for their grandchildren, finding the application moot because both
grandchildren had been adopted. For the reasons that follow, we affirm.


                                        I.
            In March 2012, Ramer’s two grandchildren were adjudicated
dependent. Prior to the dependency adjudication, CYS began searching for willing
and able family members to provide an appropriate out-of-home placement for the
children pursuant to the Kinship Care Program.1 By letter dated March 22, 2012,
CYS notified Ramer and his wife, Evon (collectively, the Ramers), that it was
unable to consider their request to become a licensed kinship foster home. The
letter, however, did not notify them of any appeal rights they may have had. In
March 2013, the Ramers submitted a request to the BHA to appeal CYS’s March
22, 2012 correspondence. Meanwhile, in March 2013, while the administrative
appeal was pending, the Ramers submitted to CYS a complete formal application
(Application) for approval to become kinship foster parents for their grandchildren.


               In May 2013, the BHA held a telephone hearing before an ALJ to
determine the timeliness of the Ramers’ appeal. At the hearing, Evon Ramer
testified that the Ramers were not informed of any appeal rights with respect to
CYS’ March 22, 2012 letter. She further testified that she attempted to appeal the
kinship denial several times but was refused.                   Meghan Weaver (Weaver),


       1
         Section 1303 of the Act of June 13, 1967, P.L. 31, as amended, 62 P.S. §1303. Section
1303 was added by the Act of September 30, 2003, P.L. 169. The Kinship Care Program was
established to encourage the involvement of family members in instances “when it is necessary
to remove a child from the child’s home.” 62 P.S. §1301. Section 1301 was added by the Act of
September 30, 2003, P.L. 169. County children and youth services agencies must notify
grandparents and other adult relatives “of a dependent child within 30 days of the child’s
removal from the child’s home when temporary legal and physical custody has been transferred
to the county agency.” 62 P.S. §1303(a.1). Subsection (a.1) was added by the Act of June 30,
2012, P.L. 668. The custody may be transferred through a judicial adjudication of dependency
under the Juvenile Act, 42 Pa. C.S. §6351, or by a voluntary placement agreement between the
parents and the county child welfare agency under 55 Pa. Code §3130.65. CYS must assess an
applicant’s capability as a foster parent by considering factors such as the applicant’s ability to
provide care, the applicant’s demonstrated mental and emotional stability, and supportive
community ties. See 55 Pa. Code §3700.64.




                                                2
Discharge Family Supervisor for CYS, testified that the agency is required to
consider relatives for placement and initially considered the Ramers but ultimately
decided not to consider them based upon their extensive history with CYS.
Weaver explained that there are no appeal rights related to the initial consideration
phase. She testified that the case did not progress beyond the consideration phase
because, although the Ramers expressed their interest in becoming a kinship foster
home, they had not submitted a formal application to do so at the time of the
March 22, 2012 letter.


             The ALJ determined that because the March 22, 2012 letter did not
provide appeal rights or a time frame in which to file an appeal, the Ramers’
March 21, 2013 appeal was timely filed. However, finding Weaver’s testimony
credible, the ALJ concluded that the Ramers had not filed an application to be a
kinship foster home at the time of the March 22, 2012 letter and, therefore, that the
BHA lacked jurisdiction over the matter. In July 2013, the BHA adopted the
ALJ’s recommendation in its entirety.


             Ramer appealed to this Court, arguing that the BHA’s decision to
dismiss his appeal for lack of jurisdiction denied him due process because he has a
fundamental right to be heard on the merits of the appeal. In response, the BHA
argued that the March 22, 2012 letter did not constitute an adjudication because it
was not a final order affecting any of the Ramers’ rights and, therefore, could not
be appealed. We dismissed Ramer’s appeal as moot, finding that the Ramers
would obtain a hearing on whether they can provide for a suitable foster home
within their Application, which is what they sought with the appeal.



                                         3
                                        II.
            At some point prior to June 2014, one of the Ramers’ grandchildren
was legally adopted and was no longer a ward of CYS. On October 31, 2014, CYS
notified the Ramers that their Application was denied based on recommendations
from KidsPeace, a foster family care agency, and informed them of their appeal
rights. The recommendation from KidsPeace stated that the Ramers were not a
suitable placement for their grandchildren because they were ordered to attend sign
language classes and were unable to provide evidence of their attendance or
demonstrate their fluency in sign language. The letter further explained that the
Ramers did not provide adequate documentation related to the potability of their
water or fire insurance or fire plan and, thus, the Ramers do not meet the state’s
home safety requirements.      The Ramers appealed on November 3, 2014,
contending that KidsPeace denied their Application due to bias.


            A hearing was scheduled before the BHA for May 18, 2015. On April
30, 2015, the Ramers’ other grandchild was legally adopted. On May 7, 2015,
CYS filed a motion to dismiss the Ramers’ appeal based on mootness as the
second of the Ramers’ two grandchildren was no longer a ward of CYS. On May
14, 2015, the Ramers responded to CYS’s motion. Because the motion to dismiss
and the response were filed mere days before the scheduled hearing, the parties
were notified that CYS’s motion would be addressed at the hearing.


            On the date of the hearing, a pre-hearing conference was held to
address CYS’s motion to dismiss, during which the ALJ informed the Ramers that
the BHA does not have jurisdiction to overturn adoptions, but that the Ramers



                                        4
could pursue their appeal in a court of common pleas. The ALJ also explained that
the BHA has jurisdiction over CYS’s denial of the Application, and if the Ramers
wished to be foster resources for children other than their grandchildren, CYS’s
motion would be denied. However, the Ramers stated multiple times that they are
only interested in caring for their grandchildren and had no interest in being a
general foster resource. The hearing was then adjourned.


               The ALJ determined that the appeal was moot and recommended that
it be dismissed. In making this determination, the ALJ explained that the courts of
common pleas have sole jurisdiction over disputes regarding adoption, custody and
placement of dependents by CYS and, thus, the BHA cannot provide an adequate
remedy. The ALJ further stated that the Ramers have a right to an appeal but not
necessarily a hearing with the BHA. The ALJ reasoned, however, that regardless
of the Ramers’ appeal rights, both of the grandchildren have been adopted, and the
Ramers cannot foster children who no longer need fostering. On June 9, 2015, the
BHA adopted the ALJ’s recommendation in its entirety. This appeal followed.2


               On appeal, the Ramers argue that the BHA erred in adopting the
ALJ’s recommendation as the ALJ denied the Ramers due process by denying
them a hearing. The Ramers also contend that KidsPeace was prejudiced against
them.

        2
          The standard of review of an administrative agency’s adjudication is whether the
adjudication is in accordance with the law, does not violate constitutional rights, and is supported
by substantial evidence. 2 Pa. C.S. §704; Lycoming–Clinton County Mental Health/Mental
Retardation Program v. Department of Public Welfare, 884 A.2d 382, 383 n. 1 (Pa. Cmwlth.
2005).




                                                 5
               Courts of common pleas have jurisdiction over disputes regarding
adoption, custody and the placement of dependent children.                     Luzerne County
Children and Youth Services v. Department of Public Welfare, 826 A.2d 84, 86
(Pa. Cmwlth. 2003) (citing the Juvenile Act, 42 Pa. C.S. §§6301–6365). Once the
natural parents’ rights have been terminated, a court of common pleas can enter a
decree of adoption at any point.3 23 Pa. C.S. §2901. The BHA has no authority to
modify the court of common pleas’ order with regard to an adopted child being
returned to any foster care household. Luzerne County, 826 A.2d at 86.


               Here, after the Ramers’ Application was denied by CYS, a hearing
was scheduled before the ALJ. However, both of the Ramers’ grandchildren were
adopted prior to the hearing. Regardless, the ALJ still considered what the Ramers
had to say during the pre-hearing conference, during which the Ramers indicated
that they are only interested in caring for their grandchildren and not fostering
other children. As the BHA does not have the authority to disturb the Ramers’
grandchildren’s adoptions and place them in the Ramers’ care, even if the Ramers
were deemed fit to foster, the Ramers’ appeal of their Application was rendered
moot. A court will dismiss an appeal as moot unless an actual case or controversy
exists at all stages of the judicial or administrative process. Britt v. Department of
Pub. Welfare, 787 A.2d 457, 460 n. 5 (Pa.Cmwlth.2001).




       3
         The adoption decree directs that the adopted child “shall have all the rights of a child
and the heir of the adopting parent or parents and shall be subject to the duties of a child to him
or them.” 23 Pa. C.S. §2902.



                                                6
            Accordingly, the Department’s order dismissing the appeal as moot is
affirmed.



                                    ___________________________________
                                    DAN PELLEGRINI, President Judge




                                       7
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Ramer,                     :
                    Petitioner     :
                                   :
               v.                  : No. 1066 C.D. 2015
                                   :
Department of Human Services,      :
                 Respondent        :




                                  ORDER


               AND NOW, this 10th day of December, 2015, the Order of the
Department of Human Services’ Bureau of Hearings and Appeals dated June 9, 2015,
is affirmed.



                                   ___________________________________
                                   DAN PELLEGRINI, President Judge